Citation Nr: 9922945	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-01 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for tension headache 
disability.

3.  Entitlement to service connection for chronic right big 
toe disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1996 to July 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, service connection 
was granted for major depression with psychotic features, 
lumbosacral strain, residuals of a right ankle sprain, and 
fibrocystic breast disease.  In addition, service connection 
was denied for a left ankle disability, tension headaches, 
chronic sinusitis, a right big toe disability, and a right 
knee disability.  In a November 1997 letter, the veteran was 
notified of the November 1997 rating decision and of her 
procedural and appellate rights.  The veteran did not 
initiate an appeal with regard to any of the service-
connected disabilities or with regard to service connection 
for chronic sinusitis.  As such, none of those issues is in 
appellate status or before the Board at this time.  

In February 1998, a notice of disagreement was received as to 
the issues of entitlement to service connection for a left 
ankle disability, tension headaches, a right big toe 
disability, and a right knee disability.  In February 1998, a 
statement of the case was issued.  In February 1998, a VA 
Form 9 was received which only addressed the issue of 
entitlement to service connection for a right knee 
disability.  As such, the veteran was issued a letter by the 
Board in July 1999 which stated that the Board was raising 
the issue of the adequacy of the allegations of error of fact 
or law in her substantive appeal with regard to the issues of 
entitlement to service connection for a left ankle 
disability, tension headaches, and a right big toe 
disability.  At this point, the Board notes that although 
chronic sinusitis was mentioned, the veteran did not initiate 
an appeal with regard to that issue at all, as previously 
noted.  

In this letter, the veteran was advised that the Board would 
be addressing the aforementioned issue pursuant to 
legislative authority which provides that the Board may 
dismiss any appeal which fails to make specific allegations 
of error of fact or law related to specific items in the 
statement of the case and clearly identifying the benefit 
sought on appeal and that a decision as to the adequacy of 
allegations of error of fact or law in the substantive appeal 
would be made by the Board.  In light of the foregoing, the 
veteran was advised that when the Board raises the issue of 
adequacy of the substantive appeal, the appellant and 
representative, if any, are provided notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice, July 1, 1999, was presumed to be the 
same as the date of the letter of notification.  In addition, 
the Board provided the veteran with the requirements for 
substantive appeals.  

In response, the veteran and her representative submitted no 
further argument or evidence and indicated that a hearing was 
not being requested.  


FINDINGS OF FACT

1.  An adequate substantive appeal was not received as to the 
issues of service connection for left ankle disability, 
tension headache disability, and chronic right big toe 
disability.  

2.  There is no current diagnosis of a right knee disability.


CONCLUSIONS OF LAW

1.  The issues of service connection for left ankle 
disability, tension headache disability, and chronic right 
big toe disability are not in appellate status.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 
20.302(b) (1998).

2.  The claim of service connection for a right knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ankle, Tension Headache, 
and Chronic Right Big Toe Disabilities

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1998).

As noted in the introductory portion of this decision, in a 
November 1997 decision, in pertinent part, service connection 
was denied for a left ankle disability, tension headaches, a 
right big toe disability, and a right knee disability.  In a 
November 1997 letter, the veteran was notified of the 
November 1997 rating decision and of her procedural and 
appellate rights.  In February 1998, a notice of disagreement 
was received as to the aforementioned issues.  In February 
1998, a statement of the case was issued.  In February 1998, 
a VA Form 9 was received which only addressed the issue of 
entitlement to service connection for a right knee 
disability.  This document was received within the period 
which would be considered timely for a substantive appeal.  
This document was accepted as a substantive appeal as to the 
issue of service connection for a right knee disability which 
is currently on appeal.  However, the veteran did not address 
the other listed issues in this VA Form 9.

The Board finds that the VA Form 9 is inadequate to serve as 
the substantive appeal as to the issues of service connection 
for left ankle disability, tension headache disability, and 
chronic right big toe disability because the veteran simply 
did not address those issues.  38 C.F.R. § 20.203 (1998) 
provides that a decision as to the adequacy of allegations of 
error of fact or law in a substantive appeal will be made by 
the Board.  When the Board raises the issue of adequacy of 
the substantive appeal, the appellant and representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on this question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  As noted, in compliance with this 
regulation, the Board sent the veteran the required 
notification in July 1999 and informed her that she had 60 
days to respond to that notice.  In response, the veteran and 
her representative submitted no further argument or evidence 
and indicated that a hearing was not being requested.  

Thus, pursuant to 38 C.F.R. § 20.203 (1998), the veteran was 
given notice of the inadequacy of the substantive appeal as 
to the issues of service connection for left ankle 
disability, tension headache disability, and chronic right 
big toe disability, and 60 days following such notice to 
present a written argument or evidence or to request a 
hearing to present testimony and evidence on the question.  
As noted, the veteran and her representative submitted no 
further argument or evidence and indicated that a hearing was 
not being requested.  The Board has found that the VA Form 9 
received in February 1998 is inadequate to serve as a 
substantive appeal as to the issues of service connection for 
left ankle disability, tension headache disability, and 
chronic right big toe disability.  

In light of the foregoing, the Board concludes that the 
issues of service connection for left ankle disability, 
tension headache disability, and chronic right big toe 
disability are not in appellate status for lack of an 
adequate substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302 (b) (1998).



II.  Right Knee Disability

In this case, the veteran contends that she has a right knee 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
she has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering her own medical 
opinion and diagnoses, the record does not indicate that she 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that her right knee 
disability had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and her alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records showed that, in March 1997, the 
veteran complained of right knee pain of 2 months' duration.  
She reported that her right knee hurt upon bending and 
walking.  No diagnosis of right knee disability was rendered.  
Thereafter, there were no complaints, findings, or diagnosis 
of right knee disability.  

There are no post-service medical records showing complaints, 
findings, or diagnosis of right knee disability.  The veteran 
was afforded a VA general medical examination in August 1997 
as well as a VA orthopedic examination in September 1997.  At 
those examinations, the veteran did not report any right knee 
complaints.  There were no findings or diagnosis of right 
knee disability in either examination report.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of a right 
knee disability.  Therefore, the Board finds that although 
the veteran currently asserts that she should be service-
connected for a right knee disability, she has not submitted 
any competent medical evidence to support her allegation.  As 
noted, the Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit citing Tirpak.  
In this case, there is no supporting evidence in the 
veteran's claim for service connection.

In summary, there is no current competent medical evidence of 
a right knee disability.  As such, all of the prongs of 
Caluza are not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for a right knee disability must fail.  

Since the veteran's claim is not well-grounded, she cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of her claim and was 
advised of what evidence was needed in order to support her 
claim.


ORDER

The appeal is dismissed as to the issues of service 
connection for left ankle disability, tension headache 
disability, and chronic right big toe disability.

The appeal as to the issue of entitlement to service 
connection for a right knee disability is denied as not well-
grounded.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

